LEMERT, J.
We know of no case which holds that after a receiver has been appointed in the regular way, as provided by law, and where the receiver has taken charge of the property, and, proceeding to administer the trust, makes a sale of part of the property, that then the opposition can come into court and have said proceedings set aside and held for naught simply because of some dissatisfaction of some of the stockholders.
Wc believe it would work a great injustice in the instant case to interfere with the receiver at this date, where expenses have been incurred and where as appears from the record, a profitable sale to the creditors and stockholders alike has been made by the receiver since his appointment and that said sale is now ready, subject to the court’s approval, for its confirmation.
A very valuable case is to be found in the Ohio Law Bulletin and Reporter, March 21, 1932, at page .173, wherein it was held:
“The appointment of a receiver for a corporation is not rendered invalid by reason of the fact that the plaintiff was a simple contract creditor without a lien or judgment and the defendant company was in court when the appointment was made and admitted the indebtedness and offered no objection to the appointment as made,”
It therefore follows and we find and believe that the motion in the lower court was properly sustained and the finding and judgment of the lower court is affirmed. Exceptions may be noted.
SHERICK, PJ, and MONTGOMERY, J, concur.